Opinion by
Will-son, J.
§ 125. Evidence; insufficiency of, ground for reversal. This case was before this court on a former appeal, the judgment of the lower court being then, as now, in favor of appellees. We, on the former appeal, reversed the judgment and remanded the cause, for the reason that the evidence did not warrant the judgment. On this appeal the evidence presented in the record is substantially the same as on the former appeal, and we are still of the opinion that it does not support a judgment for any amount in favor of the appellees. Our views of the evidence were fully stated in the opinion rendered on the former appeal, and it is unnecessary that we should *187restate them. Because the evidence does not warrant the judgment, it is reversed, and the cause is remanded for another trial, with the suggestion to the trial court that, should the evidence on another trial be substantially the same as on- the two former trials, the jury should be directed to return a verdict for the appellant.
June 7, 1890.
Reversed and remanded.